
	
		II
		111th CONGRESS
		1st Session
		S. 1959
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 28, 2009
			Mr. Kaufman (for
			 himself, Mr. Leahy,
			 Mr. Specter, Mr. Kohl, Mr.
			 Schumer, and Ms. Klobuchar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve health care fraud
		  enforcement.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Fraud Enforcement Act of
			 2009.
		2.Enhancements to criminal laws relating to
			 health care fraud
			(a)Fraud sentencing guidelines
				(1)DefinitionIn this subsection, the term Federal
			 health care offense has the meaning given that term in section 24 of
			 title 18, United States Code, as amended by this Act.
				(2)Review and amendmentsPursuant to the authority under section 994
			 of title 28, United States Code, and in accordance with this subsection, the
			 United States Sentencing Commission shall—
					(A)review the Federal Sentencing Guidelines
			 and policy statements applicable to persons convicted of Federal health care
			 offenses;
					(B)amend the Federal Sentencing Guidelines and
			 policy statements applicable to persons convicted of Federal health care
			 offenses involving Government health care programs to provide that the
			 aggregate dollar amount of fraudulent bills submitted to the Government health
			 care program shall constitute prima facie evidence of the amount of the
			 intended loss by the defendant; and
					(C)amend the Federal Sentencing Guidelines to
			 provide—
						(i)a 2-level increase in the offense level for
			 any defendant convicted of a Federal health care offense relating to a
			 Government health care program which involves a loss of not less than
			 $1,000,000 and less than $7,000,000;
						(ii)a 3-level increase in the offense level for
			 any defendant convicted of a Federal health care offense relating to a
			 Government health care program which involves a loss of not less than
			 $7,000,000 and less than $20,000,000;
						(iii)a 4-level increase in the offense level for
			 any defendant convicted of a Federal health care offense relating to a
			 Government health care program which involves a loss of not less than
			 $20,000,000; and
						(iv)if appropriate, otherwise amend the Federal
			 Sentencing Guidelines and policy statements applicable to persons convicted of
			 Federal health care offenses involving Government health care programs.
						(3)RequirementsIn carrying this subsection, the United
			 States Sentencing Commission shall—
					(A)ensure that the Federal Sentencing
			 Guidelines and policy statements—
						(i)reflect the serious harms associated with
			 health care fraud and the need for aggressive and appropriate law enforcement
			 action to prevent such fraud; and
						(ii)provide increased penalties for persons
			 convicted of health care fraud offenses in appropriate circumstances;
						(B)consult with individuals or groups
			 representing health care fraud victims, law enforcement officials, the health
			 care industry, and the Federal judiciary as part of the review described in
			 paragraph (2);
					(C)ensure reasonable consistency with other
			 relevant directives and with other guidelines under the Federal Sentencing
			 Guidelines;
					(D)account for any aggravating or mitigating
			 circumstances that might justify exceptions, including circumstances for which
			 the Federal Sentencing Guidelines, as in effect on the date of enactment of
			 this Act, provide sentencing enhancements;
					(E)make any necessary conforming changes to
			 the Federal Sentencing Guidelines; and
					(F)ensure that the Federal Sentencing
			 Guidelines adequately meet the purposes of sentencing.
					(b)Intent requirement for health care
			 fraudSection 1347 of title
			 18, United States Code, is amended—
				(1)by inserting (a) before
			 Whoever knowingly; and
				(2)by adding at the end the following:
					
						(b)With respect to violations of this section,
				a person need not have actual knowledge of this section or specific intent to
				commit a violation of this
				section.
						.
				(c)KickbacksSection 1128B of the Social Security Act
			 (42 U.S.C. 1320a–7b) is amended by adding at the end the following new
			 subsection:
				
					(g)In addition to the penalties provided for
				in this section or section 1128A, a claim for items or services that are
				provided in violation of this section constitutes a false or fraudulent claim
				for purposes of subchapter III of chapter 37 of title 31, United States
				Code.
					.
			(d)Health care fraud offenseSection 24(a) of title 18, United States
			 Code, is amended—
				(1)in paragraph (1), by striking the semicolon
			 and inserting or section 1128B of the Social Security Act (42 U.S.C.
			 1320a–7b); or; and
				(2)in paragraph (2)—
					(A)by inserting 1349, after
			 1343,; and
					(B)by inserting section 301 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331), or section 411, 501, or
			 511 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1111,
			 1131, and 1141), after title,.
					3.Subpoena authority relating to health
			 care
			(a)Subpoenas under the Health Insurance
			 Portability and Accountability Act of 1996Section 1510(b) of title 18, United States
			 Code, is amended—
				(1)in paragraph (1), by striking to the
			 grand jury; and
				(2)in paragraph (2)—
					(A)in subparagraph (A), by striking
			 grand jury subpoena and inserting subpoena for
			 records; and
					(B)in the matter following subparagraph (B),
			 by striking to the grand jury.
					(b)Subpoenas under the Civil Rights of
			 Institutionalized Persons ActThe Civil Rights of Institutionalized
			 Persons Act (42 U.S.C. 1997 et seq.) is amended by inserting after section 3
			 the following:
				
					3A.Subpoena authority
						(a)AuthorityThe Attorney General, or at the direction
				of the Attorney General, any officer or employee of the Department of Justice
				may require by subpoena access to any institution that is the subject of an
				investigation under this Act and to any document, record, material, file,
				report, memorandum, policy, procedure, investigation, video or audio recording,
				or quality assurance report relating to any institution that is the subject of
				an investigation under this Act to determine whether there are conditions which
				deprive persons residing in or confined to the institution of any rights,
				privileges, or immunities secured or protected by the Constitution or laws of
				the United States.
						(b)Issuance and Enforcement of
				Subpoenas
							(1)IssuanceSubpoenas issued under this section—
								(A)shall bear the signature of the Attorney
				General or any officer or employee of the Department of Justice as designated
				by the Attorney General; and
								(B)shall be served by any person or class of
				persons designated by the Attorney General or a designated officer or employee
				for that purpose.
								(2)EnforcementIn the case of contumacy or failure to obey
				a subpoena issued under this section, the United States district court for the
				judicial district in which the institution is located may issue an order
				requiring compliance. Any failure to obey the order of the court may be
				punished by the court as a contempt that court.
							(c)Protection of subpoenaed records and
				informationAny document,
				record, material, file, report, memorandum, policy, procedure, investigation,
				video or audio recording, or quality assurance report or other information
				obtained under a subpoena issued under this section—
							(1)may not be used for any purpose other than
				to protect the rights, privileges, or immunities secured or protected by the
				Constitution or laws of the United States of persons who reside, have resided,
				or will reside in an institution;
							(2)may not be transmitted by or within the
				Department of Justice for any purpose other than to protect the rights,
				privileges, or immunities secured or protected by the Constitution or laws of
				the United States of persons who reside, have resided, or will reside in an
				institution; and
							(3)shall be redacted, obscured, or otherwise
				altered if used in any publicly available manner so as to prevent the
				disclosure of any personally identifiable
				information.
							.
			4.Additional authorization of appropriations
			 to the Department of Justice for criminal and civil enforcement of health care
			 fraud
			(a)AuthorizationThere is authorized to be appropriated to
			 the Attorney General, to remain available until expended, $20,000,000 for each
			 of fiscal years 2011 through 2016 for the purposes of investigations,
			 prosecutions, and civil or other proceedings relating to fraud and abuse in
			 connection with any health care benefit program, as defined in section 24(b) of
			 title 18, United States Code.
			(b)AllocationsWith respect to each of fiscal years 2011
			 through 2016, the amount authorized to be appropriated under subsection (a)
			 shall be allocated as follows:
				(1)For the offices of the United States
			 attorneys, $10,000,000.
				(2)For the Criminal Division of the Department
			 of Justice, $5,000,000.
				(3)For the Civil Division of the Department of
			 Justice, $5,000,000.
				
